DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 repeats limitations from claim 14 from which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 12-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20210080771 A1 to Tezen et al.
Regarding Claim 1.  Tezen discloses an electronic device, comprising: a first base substrate (Fig. 4 and Fig. 7 SUB1), comprising a first side; a flexible member (Fig. 7 FPC 23), comprising a first end, a second end opposite to the first end, and a main body portion located between the first end and the second end, (See Fig. 7) wherein the first end is connected to the first base substrate at the first side (See Fig. 7); and a bending auxiliary structure (Fig. 7 adhesive 50), provided at the first side and comprising at least one curved surface (See Fig. 7), wherein the main body portion of the flexible member is bent around the at least one curved surface of the bending auxiliary structure (See Fig. 7). 
Regarding Claim 2.  Tezen further discloses the first end of the flexible member and the main body portion, or the first end and the second end are at least partially overlapped in a direction perpendicular to the first base substrate (See at least Fig. 7). 
Regarding Claim 3.  Tezen further discloses the first base substrate further comprises a bonding region provided on the first side (See Fig. 7 and Fig. 4), and the flexible member is a flexible printed circuit board, and the first end is bonded to the bonding region of the first base substrate (See Fig. 4). 
Regarding Claim 4.  Tezen further discloses the first base substrate comprises a first plate surface and a second plate surface opposite to the first plate surface, the bonding region is located in the first plate surface, and the flexible printed circuit board is bent around the bending auxiliary structure such that the second end is located at a side of the second plate surface (As shown in Fig. 7). 
Regarding Claim 5.  Tezen further discloses an integrated circuit chip, wherein the second end is connected to the integrated circuit chip (See Fig. 4  IC 24). 
Regarding Claim 7.  Tezen further discloses a second base substrate, wherein the first base substrate and the second base substrate are stacked (See Fig. 7), the second base substrate comprises a third plate surface (Fig. 4 LG), and the third plate surface faces away from the first base substrate (See Fig. 7), the flexible member is bent around the bending auxiliary structure such that the second end is located on a side of the third plate surface (Fig. 4 light guide LG). 
Regarding Claim 12.  Tezen further discloses the curved surface is a partial cylindrical surface, a partial elliptic cylindrical surface, or a partial parabolic cylindrical surface (See Fig. 4 and Fig. 7). 
Regarding Claim 13.  Tezen further discloses the bending auxiliary structure further comprises an extension surface, and the extension surface is connected to the curved surface, and the main body portion of the flexible member is extended along the extension surface after being bent around the curved surface (as shown in Fig. 7).
Regarding Claim 14.  Tezen further discloses at least a part of the main body portion of the flexible member is in contact with the curved surface to be bent around the curved surface, wherein the at least part of the main body portion in contact with the curved surface is in contact and engagement with the curved surface (as shown in Fig. 7). 
Regarding Claim 15.  Tezen further discloses the at least part of the main body portion in contact with the curved surface is in contact and engagement with the curved surface (See Fig. 7).
Regarding Claim 16.  Tezen further discloses the bending auxiliary structure further comprises a combination portion, the combination portion comprises a concave portion, which is configured to contact at least one of plate-shaped members which are crossed by the flexible portion when the flexible portion is bent, to position the bending auxiliary structure at a side surface of the plate-shaped members which are crossed by the flexible portion when the flexible portion is bent (as shown in Fig. 7). 
Regarding Claim 17.  Tezen further discloses in a direction perpendicular to the first base substrate, a thickness of the bending auxiliary structure is greater than or equal to a thickness of the plate-shaped members which are crossed by the flexible portion when the flexible portion is bent (See Fig. 7)
Regarding Claim 19.  Tezen further discloses the bending auxiliary structure further comprises an extension surface, and the extension surface is connected to the curved surface, and the main body portion of the flexible member is extended along the extension surface after being bent around the curved surface (See Fig. 7).
Regarding Claim 20.  Tezen further discloses at least a part of the main body portion of the flexible member is in contact with the curved surface to be bent around the curved surface (See Fig. 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tezen as applied to claim 4 in view of US 20210033911 A1 to Ito et al.
Regarding Claim 6.  As stated above, Tezen discloses all the limitations of base claim 4.
Tezen further discloses a second base substrate, wherein the second base substrate is stacked at a side of the first plate surface of the first base substrate (See Fig. 4 and Fig. 7 SUB2).
Tezen does not specifically disclose that the first base substrate is an array substrate. 
However, Ito discloses a first base substrate is an array substrate (See Fig. 2 substrate 10, para 22).  The substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP2143(I)(B), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Allowable Subject Matter
Claims 8-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871